United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 December 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                               No. 05-70015



JERMAINE HERRON,


                                                  Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                              (04-CV-02)
                         --------------------

     ORDER DENYING APPELLEE’S PETITION FOR A CERTIFICATE OF
                          APPEALABILITY


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Petitioner     Jermaine     Herron   seeks    a   certificate       of

appealability (“COA”) on eight issues that the district court

deemed unworthy of review.      The district court denied Herron’s 28

U.S.C. § 2254 habeas petition and, sua sponte, denied any petition

for a COA.     The district court held that clear, binding precedent


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
foreclosed review of Herron’s claims and that many of his claims

were barred by the doctrine in Teague v. Lane.1

        We note at the outset of our review under the Antiterrorism

and Effective Death Penalty Act of 1996 (AEDPA) that, as a court of

appeals, our consideration is limited “to a threshold inquiry into

the underlying merit of [Petitioner’s] claims.”2      We are to analyze

only “an overview of the claims in the habeas petition and [make]

a general assessment of their merits. ... This threshold inquiry

does not require full consideration of the factual or legal bases

adduced in support of the claims.        In fact, the statute forbids

it.”3       After conducting such a limited review, we conclude that

Herron is not entitled to a COA on any issue because he has failed

to make a “substantial showing of the denial of a constitutional

right.”4       He has not demonstrated “that jurists of reason could

disagree with the district court’s resolution of his constitutional

claims or that ... the issues presented are adequate to deserve

encouragement to proceed further.”5



        1
      489 U.S. 288 (1989). In Teague, the Supreme Court held that
we may not premise habeas relief on a new rule of constitutional
law that is not clearly established at the time petitioner’s
conviction became final. 489 U.S. at 310-12.
        2
       Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citing
Slack v. McDaniel, 529 U.S. 473, 481 (2000)).
        3
            Id. at 336.
        4
            28 U.S.C. § 2253(c)(B)(2).
        5
            Miller-El, 537 U.S. at 327 (citing Slack, 529 U.S. at 484).

                                     2
       Here, the briefs, the record on appeal, and in particular the

district court’s well-articulated decision, support denial of a

COA.      Although    we   typically     issue      more   lengthy   and    detailed

opinions in death penalty cases, the district court here wrote a

thoroughly detailed and well-reasoned 56-page opinion and order

denying Herron’s petition for habeas relief and a COA.                  Were we to

write more extensively than we do, we would be exalting formalism

and    scrupulosity      over     substance   and      judicial   economy,    adding

nothing    but   repetition        and   doing    nothing    more    than    filling

innumerable      pages     with    synonyms      and    paraphrases.        In   this

exceptional case, therefore, we decline to do so and simply deny

Herron’s petition for the reasons well and fully explicated in the

district court’s writing.

PETITION DENIED.




                                          3